Citation Nr: 0100333	
Decision Date: 01/06/01    Archive Date: 01/11/01

DOCKET NO.  94-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement an increased rating in excess of 60 percent for 
post-operative lumbar intervertebral disc syndrome on a 
extraschedular basis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1963 to June 1993.  

By rating action in February 1994, service connection was 
established for status post laminectomy L4-5 with history of 
radicular leg pain, and a 10 percent evaluation was assigned, 
effective from July 1, 1993, the day following the veteran's 
discharge from service.  A personal hearing at the RO was 
held in September 1994.  Following a remand by the Board in 
May 1997, the veteran was assigned a 40 percent evaluation 
for his service-connected low back disability by rating 
action in February 1998, effective from July 1, 1993.  In 
June 1998, the Board remanded the appeal for additional 
development.  

In August 1999, the Board granted an increased rating to 60 
percent for the service-connected low back disability, and 
remanded the issue of entitlement to a higher rating on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321.  

By a Supplemental Statement of the Case in March 2000, the RO 
found that the veteran failed to meet the "exceptional or 
unusual disability picture" for an extraschedular rating or 
warrant submission of the claim to the Under Secretary for 
Benefits or Director, Compensation and Pension Service.  


FINDING OF FACT

The veteran's service-connected post-operative lumbar 
intervertebral disc syndrome is not shown to markedly 
interfere with his employment or result in frequent periods 
of hospitalization.  



CONCLUSION OF LAW

The criteria for referral of the veteran's claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of a rating in excess of 
60 percent for post-operative lumbar intervertebral disc 
syndrome on an extraschedular basis have not been met, and a 
rating in excess of 60 percent for post-operative lumbar 
intervertebral disc syndrome on an extraschedular basis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 3.321(b)(1) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The low back surgery in question was performed in service in 
1991.  There has been no indication in service or post-
service medical records of further low back surgery having 
been performed.  

In his substantive appeal received in August 1994, the 
veteran asserted that he suffered severe attacks of back pain 
without warning with only intermittent relief.  He stated 
that he took a job at an auto shop after leaving the service, 
and that he never had a day without lower back pain for six 
months.  He stated that he lost several days of work in order 
to see an orthopedist, and that he had to leave work early on 
occasion because of his back pain.  Eventually he had to quit 
the job because of so much lost time from work.  The veteran 
stated that he now worked for the county parks department.  
Though his job did not require any lifting, he did have to do 
quite a bit of walking.  In early May 1994, his back became 
so bad that he fell on the floor three different times trying 
to walk down the hall.  He was taken to a hospital, given a 
shot of medication, and told to stay in bed for a week.  
After four days, he was no better and he went back in the 
hospital for more medication.  At the end of ten days, he was 
finally able to return to work.  The veteran further asserted 
that the walking he had to do for work was extremely 
difficult if he stepped the wrong way.  The pain became 
severe and radiated down his back and left leg.  The veteran 
asserted that the severe lower back pain and sciatic nerve 
problems continued to result in loss of time at his work.  

At a personal hearing at the RO in September 1994, the 
veteran claimed that he was in pain at that time, and that he 
was only pain-free while sleeping.  The veteran testified 
that he wears a brace when he is active, and also while 
working part-time as a parking attendant.  The veteran stated 
that his back had given him so much trouble while working in 
a prior job as a small engine mechanic that he missed a great 
deal of time and had to quit.  He claimed that he had also 
lost a lot of time due to his back problems in his current 
job as a parking attendant.  The veteran stated that he had 
grandchildren and that his current condition prevented him 
from picking them up or interacting with them as he wanted 
to.  The veteran testified that after sitting for a long 
time, he would get a throbbing pain shooting down the left 
side.  He felt "kind of a tingling in my feet like nerves 
down the back of my legs," and also felt numbness in his 
legs and feet.  The veteran had trouble getting up after 
sitting for a long time, and needed assistance to rise.  He 
was unable to lift anything.  The veteran testified that his 
back condition worsens after doing a lot of walking, and that 
he could walk for approximately 500 yards and then would have 
to sit down.  He reported that the pain wakes him up at 
night, and that he is unable to bend forward very much.  He 
even had trouble putting his shoes on from a sitting 
position.  His said that his wife has to put his shoes on all 
the time.  He stated that the pain was not quite as bad when 
he bent side to side, but that it still bothered him.  The 
veteran also reported that he was unable to perform household 
functions.  

The veteran testified that radiating pain from his back was 
worse in his left leg than the right, but that he had 
problems with both, especially after sitting for any length 
of time or walking any distance.  The veteran stated that he 
had once been placed on a TENS unit, but that it did not give 
him much relief.  The veteran asserted that in the prior six 
months, he had missed two weeks of work due to a "real bad 
attack," during which he went to the hospital for shots.  
The veteran also stated that he had missed additional days of 
work, making it a total of approximately three weeks of work 
missed.  

In December 1994, medical records from the Camp Lejeune Naval 
Hospital in North Carolina were associated with the claims 
file.  These records reflect that the veteran had low back 
pain with radiation to the left knee area in April 1994, and 
that he was referred for consultation.  In October 1994, the 
veteran was seen in a clinical setting complaining of sharp 
back pain, which he indicated had a severity of 10 on a scale 
of 10.  He had apparently been attacked by a bee and his 
symptoms started after he had jumped around during the 
attack.  On examination, the veteran appeared moderately 
uncomfortable and his gait was guarded.  He was able to sit 
and stand, his deep tendon responses were 2+ and leg lifts 
were 30 percent bilaterally.  There was no paresthesia or 
edema.  There was mild tenderness on palpation on the right.  
An X-ray apparently indicated degenerative joint disease, and 
the veteran was assessed as having, in part, acute lumbar 
strain.  

Five days later, the veteran was moving better and his gait 
was more stable.  The lumbar area was nontender and there was 
no heat.  Deep tendon responses were 2+, and the veteran was 
assessed as having, in part, degenerative joint disease and 
improving lumbar strain.  

VA medical records associated with the claims file in May 
1997 show treatment for back problems on several occasions 
from 1994 to 1997.  In June 1994, the veteran reported that 
his most recent attack was in May, but that his symptoms were 
improving week by week.  At that time, the veteran's 
lumbosacral spine was stiff with loss of curve, without 
muscle spasm.  When seen in October 1994, the veteran 
reported that he had a flare-up of back pain the week before 
and was given medication at the Camp Lejeune Naval Hospital.  
The veteran reported that his back pain was constant, and 
that the flare-ups would stop him cold.  Rest was the only 
thing that really helped the bad spells.  The veteran's 
lumbosacral strain was diagnosed as being "acute."  

Additional VA treatment records in October 1994 noted that 
his pain was aggravated with prolonged sitting and walking, 
but that he usually slept well.  Bed rest was required for 
acute flare-ups.  On examination, there was tenderness at L5-
S1 and decreased range of motion in all areas of the back.  
Straight leg raising was positive.  It was noted that the 
veteran's symptoms were presently tolerable so spinal 
fusion/instrumentation was not indicated.  In August 1995, 
the veteran was walking O.K. without assistance.  He stated 
that he had bilateral leg pain which had increased in the 
prior two weeks.  On examination, the veteran had slightly 
positive straight leg raising in both legs.  In December 
1995, the veteran denied any new changes and was in no acute 
distress.  One of his medications was discontinued.  

When seen in January 1996, the veteran reported that he was 
using a TENS unit regularly and that it was helping.  He also 
reported that he worked at a recreation department.  On 
examination, the veteran was alert, oriented, and ambulatory.  
He was in no acute distress and was able to walk on his toes 
and heels.  Patellae and ankle reflexes were normal.  His 
condition was stable.  It was recommended that the veteran 
continue with his TENS unit and continue to avoid heavy 
lifting.  The veteran was seen on several occasions between 
May 1996 and February 1997, primarily for prescription 
refills.  

Additional medical records from the Camp Lejeune Naval 
Hospital were associated with the claims file in July 1997.  
In July 1996, the veteran was seen for low back and radiating 
pain to below the knees after lifting.  Examination at that 
time revealed mild bilateral L1 tenderness.  Straight leg 
raising was positive at 60 degrees, bilaterally.  Deep tendon 
response and sensorineural examination was within normal 
limits.  In March 1997, the veteran reported chronic back 
problems for the prior five days.  There was no evidence of 
acute injury or leg numbness.  On examination, there was 
tenderness in the lower back lateral to the lumbar spine.  
Straight leg raising was to 20 degrees, with limited mobility 
at his waist.  The assessment was acute exacerbation of 
chronic back problems.  X-ray studies showed mild narrowing 
of all the lumbar disc spaces including L5-S1, mild 
anterolateral spurring of bodies at all levels, a small 
posterior spur at L5-S1, total laminectomy at L4 and L5, 
minimal thoracolumbar scoliosis, and moderate degenerative 
arthritis in the apophyseal joints at L5-S1.  

A VA spinal cord examination report in August 1997 noted that 
the veteran's pain that day was mostly in the left leg and 
left back.  He used Motrin each day and sometimes used a 
stimulating cream, and he wore a TENS unit 3 or 4 times a 
week.  The veteran reported that he was able to use a self-
propelled mower, vacuum, and walk at the local shopping 
center.  He reported no definite trend in his back pain, but 
noted that steps would jar his back and legs, and cause him 
to go to bed for two or three days.  

On examination, strength in the quadriceps, anterior tibias, 
and hamstrings were normal.  The veteran could lift himself 
onto the table easily with his arms, and there was no 
evidence of fasciculations or atrophy.  Reflexes at the knee 
and ankle were symmetric and active, and Babinski signs were 
absent.  Alternate motion, bilaterally, and straight leg 
raising were normal.  Superficial sensation in the upper and 
lower extremities, traced figures in four extremities and 
vibration in four extremities were normal.  Joint sense in 
the lower extremities was normal.  The examiner concluded 
that the veteran's back and leg pain was neurologically 
negative.  

Additional VA examination of the veteran's a spine in August 
1997 noted complaints of constant lumbosacral pain with 
intermittent bilateral sciatica which was aggravated by 
increased physical activity, bending, sitting, and standing.  
The veteran denied bladder difficulty.  The veteran reported 
that he worked as a park attendant for 18 months following 
his discharge from service, and that he had lost 15 days due 
to flare-ups of low back pain during this time.  He then 
worked as a mechanic for five months and lost 15 days of work 
due to recurrent lumbosacral pain.  At the time of the 
examination, the veteran was working full-time in a parks and 
recreation department.  The veteran reported that he held 
this job for two years and had lost eight days of work during 
that time due to recurrent episodes of acute low back pain.  
The veteran described ten to twelve painful episodes of low 
back pain during the prior four years which required medical 
attention.  He had been treated with injections, oral 
medication, and bed rest at home.  He stated that these 
episodes lasted approximately five to seven days.  The 
veteran was taking Motrin and Flexeril and had a TENS unit 
which he used intermittently.  

Examination of the lumbosacral spine revealed a well-healed 
midline surgical scar with normal lumbar lordosis when 
standing, without body list or spasm of the paraspinal 
musculature.  There was no tenderness to palpation over the 
lumbar spine or over the paraspinal musculature.  There was 
limited range of motion about the lumbodorsal spine.  The 
examiner provided both the normal ranges of motion for the 
lumbodorsal spine as well the ranges exhibited by the 
veteran.  During the examination, the veteran's forward 
flexion was to 30 degrees (normal was to 90 degrees).  
Extension was from 5 to 10 degrees (normal was to 30 
degrees).  Right and left lateral flexion was from 10 to 15 
degrees (normal was to 20 degrees).  Trunk rotation was to 15 
degrees (normal was to 30 degrees).  The examiner was unable 
to detect any weakened movement, excessive fatigability, or 
incoordination of movement.  The iliac crests were level and 
the legs were equal in length without measurable 
circumferential atrophy of the thigh or calf.  Straight leg 
raising was possible to 30 degrees bilaterally, and deep 
tendon responses were 1+ and symmetrical bilaterally at the 
knees and ankles.  Extension hallucis longus power was rated 
as normal.  Sensorivascular examination was within normal 
limits.  An X-ray study of the veteran's back revealed status 
post L4-L5 laminectomy with a mild convex leftward lumbar 
scoliosis.  Small anterior osteophytes were noted from L1, 
L2, L4, and L5, with degenerative joint disease involving the 
L4-L5 and L5-S1 apophyseal joints.  

The veteran gave a history of frequent flare-ups of low back 
pain and sciatica which required bed rest, and the examiner 
noted that this could limit the veteran's functional ability 
during the time of treatment for these acute flare-ups.  The 
examiner was unable to comment about the veteran's degree of 
disability except at the time of examination without pure 
speculation.  

Additional medical records (including duplicate copies) from 
the Camp Lejeune Naval Hospital were associated with the 
claims file in August 1998.  These records reflect, in 
pertinent part, that in September 1997, the veteran reported 
having back pain for the prior week and referenced a history 
of back problems in general.  The veteran denied any numbness 
or weakness, or any urinary or bowel symptoms.  The veteran 
was able to walk with stiffness.  A neurovascular examination 
was O.K., but an examination of the back was very limited due 
to pain.  Severe sprain with spasm was noted. 

An official examination was conducted in October 1998.  The 
examiner noted that he had reviewed the veteran's medical 
records.  The veteran reported that he continued to have 
steady lower back pain, sometimes worse with activity.  On a 
normal day, he could do most anything, but when his back 
flared up, he could not do anything.  He could not even stand 
when he had an episode of severe back pain.  During such an 
episode, he would not be able to sit more than 30 minutes or 
stand more than 15 to 20 minutes, although he felt better 
standing up compared to sitting.  He could walk all right but 
he could not drive or fly when he had his back pain.  The 
veteran stated that his symptoms usually bothered his left 
side and that he would get pain, weakness, and stiffness of 
the back during attacks.  On a usual day, he could take out 
the trash and push the lawn mower, but he could not do 
routine activities such as climbing stairs or gardening.  The 
veteran reported that he was taking Motrin and Flexeril for 
his condition three times a day, as needed.  

On examination, the veteran reported that he had pain in his 
back and legs, mostly on the left side.  He also complained 
of pain while moving his back muscles.  However, there were 
no acute spasm of the muscles and musculature of the back was 
normal.  Flexion of the lumbar spine was to 55 degrees, 
extension was to 15 degrees, right lateral flexion was to 20 
degrees, and left lateral flexion was to 15 degrees (the 
veteran complained of pain on all movements).  There was a 
slight decrease to touch sensation on the outer side of the 
left leg.  The laminectomy scar was well healed, non-
ulcerated, and healthy looking.  Motor function was 5/5 and 
normal.  Deep tendon reflexes were equal and normal.  

The examiner included the following text in his report:

The [veteran's] low back exhibits 
fatigability and weakness but not any 
incoordination.  I do not believe that 
this fatigability affects . . . his range 
of motion in either way[.]  The 
limitation of range of movement of the 
lumbar spine is due to pain and not due 
to fatigability and weakness as noted on 
the physical examination.  

The pain [significantly] limits his 
functional activity during flare-ups or 
when the low back is used repeatedly over 
a period of time.  

The intervertebral disc syndrome is 
manifested by sciatic neuropathy, pain on 
the back and lower leg, and muscle 
spasms.  However, there are no muscle 
atrophy, no loss of reflexes or absent 
ankle jerk.  The veteran finds very 
temporary relief with rest and intake of 
Motrin.  

As noted in the remand portion of the Board decision in 
August 1999, the veteran repeatedly asserted that his low 
back disability interfered with his employment.  The Board 
interpreted the veteran's statements as having raised the 
issue of whether there was "marked interference" with his 
employment and earning capacity as a result of his service-
connected low back disability.  The Board noted that while 
the RO found in March 1999, that submission to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for consideration of an extraschedular rating was not 
warranted, the RO did not formally attempted to secure the 
veteran's employment records or notify him of his ultimate 
responsibility in furnishing these most relevant records in 
relation to the claim to extraschedular benefits under 38 
C.F.R. § 3.321 (b).  

The Board remanded the issue of entitlement to an increased 
rating in excess of 60 percent for post-operative lumbar 
intervertebral disc syndrome on a extraschedular basis to the 
RO for additional development consistent with the holding of 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  The RO was instructed to notify the veteran 
that he was responsible for furnishing employment records to 
support his claim that his service-connected disability 
affected his employment, and to request that he provide 
signed authorizations so that his employment records (from 
all former employers) could be requested.  The veteran was 
advised that he could submit proof of marked interference 
with his employment, including any time lost from employment 
or jobs lost due to his service-connected low back disability 
since June 1993.  He was also requested to submit evidence of 
frequent periods of hospitalization.  

The veteran and his representative were provided a copy of 
the August 1999 Board decision, which included a detailed 
discussion of the VA's duty to assist in the development of 
claims for extraschedular ratings under the Court's ruling in 
Spurgeon, and the deficiencies in the present case.  
Additionally, the RO informed the veteran by letter in August 
1999, that he should submit a signed statement(s) authorizing 
VA to request his employment records, furnish evidence of 
marked interference with employment since June 1993, and 
submit evidence of frequent hospitalizations due to his 
service-connected low back disability.  In a letter dated in 
September 1999, the veteran was reminded to provide the 
requested information outlined in the August 1999 letter as 
soon as possible, and that if the information was not 
received by October 17, 1999, a decision would be made based 
on the evidence of record.  No response was received from the 
veteran.  

In an Supplemental Statement of the Case dated in March 2000, 
the RO found that the evidence did not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant referral to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for consideration of an extraschedular 
rating.  

Analysis

VA regulations provide, in pertinent part, as follows:  

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.  

38 C.F.R. § 3.321(b)(1) (2000).  

In its March 2000 Supplemental Statement of the Case, the RO 
determined that the veteran's history and symptoms failed to 
meet the "exceptional or unusual disability picture" 
threshold for an extraschedular rating.  The Board concurs 
with the RO's determination.  The evidence does not show that 
the veteran has required frequent periods of hospitalization, 
and there is no evidence in the claims file to suggest marked 
interference with employment as a result of the service-
connected low back disability. There is no record of any 
hospital inpatient care for treatment of the service-
connected low back disability since discharge from service in 
1993.  While the medical evidence led the Board to conclude 
in its August 1999 decision that the post-operative lumbar 
intervertebral disc syndrome produced pronounced low back 
disability, there was then and there is now no evidence that 
the low back disorder produces marked interference with 
employment.  The time which the veteran reported losing from 
work at the time of one of the August 1997 VA examinations 
clearly did not connote marked interference with employment 
from the time of his discharge from service to August 1997.  
Pursuant to the August 1999 remand, the RO asked the veteran 
to permit the VA to make inquiry of his employer concerning 
the effect of the low back disability on his ability to 
function at work.  However, the veteran chose not to 
cooperate in this request.  As such, no additional evidence 
in this regard was developed.  Consequently, the Board finds 
that an "exceptional or unusual disability picture" does 
not exist to merit an increased rating in excess of 60 
percent for post-operative lumbar intervertebral disc 
syndrome on a extraschedular basis, and that the RO was 
correct in not submitting the veteran's claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for such consideration.  


ORDER

Entitlement to an increased rating in excess of 60 percent 
for post-operative lumbar intervertebral disc syndrome on a 
extraschedular basis is denied.  




		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

